United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD OFFICE OF CIVILIAN
PERSONNEL, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1053
Issued: January 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2016 appellant filed a timely appeal from an October 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Appellant also filed a timely request for oral argument in this case. By order dated November 4, 2016, the
Board exercised its discretion and denied appellant’s request for oral argument as oral argument would further delay
issuance of a Board decision and not serve a useful purpose. Order Denying Request for Oral Argument, Docket
No. 16-1053 (issued November 4, 2016).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 22, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

ISSUE
The issue is whether appellant has established disability commencing September 9, 2014,
causally related to his accepted July 25, 2014 employment injury.
FACTUAL HISTORY
On July 29, 2014 appellant, then a 56-year-old marine machinery mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on July 25, 2014 he sustained contusions and
bruises when he hit his legs on staging. He stopped work on the date of injury and did not return.
In support of his claim, appellant submitted July 25 and 28, 2014 MedStar Health notes
documenting treatment for wounds of the right medial lower leg and left lateral lower leg.
In an August 20, 2014 MedStar Health note, an office coordinator reported that appellant
had been under the care of Dr. Francis Velez, a Board-certified general surgeon, since July 25,
2014 and was unable to carry out normal work functions as his legs required elevation at all
times.
In a September 29, 2014 note, Dr. Joseph Orlando, a treating physician, reported that
appellant was advised to stay at home for three weeks due to the nature of his wound.
In an October 20, 2014 note, Dr. Velez reported that appellant was under his care and
was to remain off work until further notice.
On October 21, 2014 appellant filed claim for compensation forms (Form CA-7) for
ongoing leave without pay commencing September 9, 2014.
In a November 3, 2014 note, Dr. Velez reported that appellant was receiving continued
medical treatment and should remain off work until further notice.
By letter dated November 4, 2014, OWCP notified appellant that his claim was initially
administratively handled to allow for medical payments, as his claim appeared to involve a
minor injury resulting in minimal or no lost time from work. However, the merits of appellant’s
claim had not been formally considered and was now reopened because a claim for wage loss
had been received. Appellant was advised that the evidence of record was insufficient to
establish a diagnosed condition which was causally related to his workplace incident. OWCP
notified appellant of the medical and factual evidence needed and afforded him 30 days to
respond.
By decision dated November 10, 2014, OWCP accepted the claim for bilateral knee and
lower leg contusions.
In medical notes dated December 1 through 22, 2014, Dr. Velez reported that appellant
had been under treatment since July 25, 2014 and was to remain off work until further notice.
He explained that appellant’s treatment required elevation of his legs and compression wraps.

2

By letter dated January 5, 2015, OWCP informed appellant that the medical evidence of
record was insufficient to support his claim for ongoing compensation for the period
commencing September 9, 2014. Appellant was advised to submit medical evidence establishing
disability as a result of the accepted bilateral knee/leg contusions. He was afforded 30 days to
submit this additional evidence.
In response to OWCP’s request for further medical evidence, appellant submitted a
July 24, 2014 emergency department report from Dr. Mouhamad Annous, a Board-certified
surgeon. Dr. Annous reported that appellant presented as a triage walk-in because of an open left
lower extremity wound which was bleeding. Appellant was diagnosed with ulceration of the left
anterior lower leg and ulceration of the right anterior lower leg. His wounds were cleaned and
dressed.
In a July 25, 2014 report, Dr. Velez reported that appellant presented to the emergency
room the previous day with painful ulcers of both lower extremities. Appellant reported that
these ulcers may have been going on for about two weeks. Dr. Velez noted that appellant was
morbidly obese with considerable edema in both lower extremities. He identified wounds on the
left anterior tibial surface and left lateral lower leg. On the right lower leg Dr. Velez noted a
nearly circular ulcer of the medial calf. He debrided the ulcers and instructed appellant to keep
his legs elevated as much as possible. Dr. Velez further recommended significant weight loss in
order to heal appellant’s wounds.
In an October 15, 2014 operative report, Dr. Annous diagnosed traumatic venostasis
ulceration of the left lower extremity and performed excisional debridement.
In medical notes dated January 28 and February 4, 2015, Dr. Velez reported that
appellant had been under treatment since July 25, 2014 and was to remain off work until further
notice. He explained that his treatment required elevation of his legs and compression wraps.
By decision dated February 9, 2015, OWCP denied appellant’s claim for ongoing wageloss compensation commencing September 9, 2014, finding that the medical evidence of record
failed to establish that he was disabled as a result of his accepted July 25, 2014 employment
injury. It noted that his ulcers were a preexisting condition as his medical treatment preceded the
alleged date of injury.
On March 5, 2015 appellant requested an oral hearing before an OWCP hearing
representative.
At the July 31, 2015 hearing, appellant testified that he was out of work from July 24,
2014 through May 11, 2015 as a result of his work-related injury, having only recently returned.
He clarified that his work injury occurred on July 24, 2014 and was incorrectly noted as July 25,
2014 on the Form CA-1. Appellant explained that on July 24, 2014 his injury occurred when he
hit his legs on scaffolding at work, causing them to swell. At lunch time, he bumped his legs
again on the inside of a wooden pallet, which caused his left calf to start bleeding. Appellant
then sought emergency medical treatment that same date. The physician wrapped his laceration
and informed him to stay off his feet and not work due to the swelling. Appellant explained that
prior to the injury, both his legs would swell. His physician informed him that in order for his

3

lacerations to heal, he had to stay off his feet the whole time and keep his legs elevated.
Appellant reported that, because of the periodic swelling in his extremities, his wound was not
able to heal properly, resulting in his total disability for the last year and a half. He further noted
undergoing operative treatment weekly to clean and wrap the wounds. The hearing
representative informed appellant of the medical evidence necessary in order to establish his
claim and the record was held open for 30 days.
In support of his claim, appellant submitted a July 29, 2015 statement from L.D., a
coworker. L.D. reported that on July 24, 2014 appellant was walking past the pallets in the shop
when he heard him yell “ouch”. At that point they proceeded to eat lunch when they noticed a
puddle of blood on the floor and appellant realized that his leg was bleeding. Appellant then left
work to obtain immediate medical attention.
In a February 29, 2015 statement, K.C., appellant’s marine machinery mechanic
supervisor, reported that on July 24, 2014 appellant had to leave for medical treatment because
his leg was bleeding excessively. He noted that appellant’s Form CA-1 was incorrectly filed and
the date of injury should have been noted as July 24, 2014. K.C. further explained that
appellant’s report of the incident was not taken until July 29, 2014 because he was charged with
sick leave/idle time for July 24 and 25, 2014. Appellant indicated that he had hit his leg during
the morning while assigned to work on the Coast Guard cutter, the William Tate. Though he did
not think it was a major concern, a few other employees brought to his attention that blood was
coming out of his boot from the area of his leg that was struck earlier that day. K.C. concluded
that the details presented by appellant were consistent with his work assignment that day and the
accounts from personnel who saw blood in the shop.
In reports dated July 25, 2014 through April 22, 2015, Dr. Velez detailed appellant’s
debridement of his bilateral lower extremity ulcers with multilayer compression dressings. He
recommended weight loss and elevating appellant’s legs as much as possible.
In a September 2, 2014 operative report, Dr. Robert James Spence, a Board-certified
plastic surgeon, reported that appellant was treated by Dr. Velez for bilateral lower extremity leg
ulcers with no history of prior ulcers. He noted that appellant was obese and had chronic
bilateral lower extremity edema. Dr. Spence reported that appellant struck his legs while at
work, causing a wound that led to chronic ulcerations. He performed debridement into
subcutaneous tissue of the bilateral lower extremity chronic ulcers and scheduled appellant to
return in six days when Dr. Velez was back from holiday. In an April 22, 2015 report, Dr. Velez
reported that appellant no longer had any open wounds and his ulcer on the left lateral leg had
healed completely. Wound care discharge instructions dated July 25, 2014 through April 29,
2015 were also submitted documenting appellant’s lower extremity treatment.
In medical notes dated October 20, 2014 through March 11, 2015, Dr. Velez reported that
appellant was receiving treatment requiring compression wraps and could not work due to his
need to elevate his legs.
In a May 14, 2015 note, Dr. Velez reported that appellant had completed his wound care
treatment and could resume his full-time duties.

4

By decision dated October 22, 2015, OWCP’s hearing representative affirmed the
February 9, 2015 decision finding that the medical evidence of record failed to establish that
appellant was disabled commencing September 9, 2014, as a result of his accepted July 25, 2014
employment injury.
LEGAL PRECEDENT
Under FECA,4 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.5 Whether a particular
injury causes an employee to be disabled and the duration of that disability are medical issues
which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.6 Findings on examination are generally needed to support a physician’s opinion that
an employee is disabled for work. When a physician’s statements consist only of a repetition of
the employee’s complaints that excessive pain caused an inability to work, without making an
objective finding of disability, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.7 The Board will not require OWCP to pay
compensation for disability without any medical evidence directly addressing the specific dates
of disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.9 To establish a causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence supporting such a causal
relationship.10 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant. This medical opinion must
include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.11
4

Supra note 2.

5

See Prince E. Wallace, 52 ECAB 357 (2001).

6

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

7

G.T., 59 ECAB 447 (2008).

8

Id.

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

11

James Mack, 43 ECAB 321 (1991).

5

ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
entitled to disability compensation commencing September 9, 2014, as a result of his accepted
July 24, 2014 employment injury.
OWCP accepted that appellant sustained bilateral contusions of the knee and lower leg as
a result of the alleged employment incident. While appellant’s Form CA-1 noted the date of
injury as July 25, 2014, he later testified that the date was incorrectly recorded as the injury
occurred on July 24, 2014. K.C., appellant’s supervisor, confirmed the date acknowledging that
the Form CA-1 was incorrectly filed as the injury occurred on July 24, 2014. He further
explained that appellant sought medical treatment in the emergency department on July 24, 2014
and remained out of work the remainder of July 24 and 25, 2014.
The record reflects that appellant sought treatment on the date of injury and submitted a
July 24, 2014 emergency department report documenting treatment with Dr. Annous. While
Dr. Annous’ hospital report establishes treatment on the date of injury for an open lower
extremity wound, he provided a diagnosis of bilateral lower extremity ulcers. However, the
accepted conditions in this case are bilateral knee and lower leg contusions. Dr. Annous failed to
provide any medical opinion explaining the cause of the diagnosed ulcer conditions. As such,
his report lacks probative value in establishing appellant’s claim for subsequent disability.12
Dr. Velez’ medical reports dated July 24, 2014 through May 14, 2015 also fail to
establish appellant’s claim for disability compensation.13 In his July 25, 2014 report, he reported
that appellant presented to the emergency room the previous day with painful ulcers of both
lower extremities. Dr. Velez identified wounds on the left anterior tibial surface and left lateral
lower leg, as well as an ulcer on the medial calf of the right lower leg. His subsequent reports
documented treatment for bilateral lower extremity ulcers. While Dr. Velez opined that
appellant was to remain off work during the specific period claimed, because he had to keep his
legs elevated, he did not profess any knowledge of the specific workplace incident to provide a
rationalized explanation as to why he could not work from July 25, 2014 through
May 14, 2015.14 Moreover, Dr. Velez failed to explain why appellant was disabled and unable to
complete his job functions as a result of the accepted condition of bilateral knee and lower leg
contusions. Rather, he related appellant’s disability to the diagnosis of bilateral lower extremity
ulcers, yet failed to state any opinion addressing how the July 24, 2014 employment injury
caused these conditions. The Board has held that a physician must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to the diagnosed medical condition.15 As
such, the reports of Dr. Velez are insufficient to meet appellant’s burden of proof.
12

T.M., Docket No. 06-0440 (issued August 7, 2006).

13

R.W., Docket No. 13-0656 (issued July 16, 2013).

14

A.J., Docket No. 13-0614 (issued July 9, 2013).

15

John W. Montoya, 54 ECAB 306 (2003).

6

Dr. Spence’s September 2, 2014 report is also insufficient to establish appellant’s claim.
He diagnosed bilateral lower extremity leg ulcers and reported that appellant struck his legs
while at work, causing a wound that led to chronic ulcerations. While Dr. Spence related
appellant’s ulcers to the employment injury, he failed to provide any details pertaining to the
employment injury or explain why appellant’s work-related wound would lead to chronic
ulcerations. He failed to explain how appellant’s ulcers are causally related to his accepted
injury when Dr. Annous had noted in his report dated July 24, 2014 that appellant had diagnosed
bilateral preexisting lower leg ulcerations and Dr. Velez had related in his July 25, 2014 report
that appellant had reported that his lower extremity ulcers had been present for two weeks. As
such Dr. Spence’s opinion is not based upon a proper medical history because it fails to
acknowledge the leg ulcerations present prior to the date of the accepted work injury.16 The
Board further finds that Dr. Spence failed to provide a reasoned opinion, supported by a correct
history of injury, in support of a finding that appellant became disabled commencing
September 9, 2014 due to a workplace injury.17 Dr. Spence’s report did not provide a
rationalized explanation as to how appellant’s current alleged disabling condition was causally
related to the accepted employment injury and, as such, is insufficient to meet appellant’s burden
of proof.18
As previously noted, OWCP has not accepted appellant’s claim for bilateral lower
extremity ulcerations. For each period of disability claimed, the employee has the burden of
establishing that he was disabled for work as a result of the accepted employment conditions.19
The issue of whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disability is causally related to employment injury
and supports that conclusion with sound medical reasoning.20 Because appellant has not
submitted any reasoned medical opinion evidence to show that he was disabled commencing
September 9, 2014 as a result of the accepted July 24, 2014 employment-related conditions, as
opposed to a preexisting medical condition, the Board finds that he has failed to meet his burden
of proof.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

16

See supra note 11.

17

R.A., Docket No. 14-1327 (issued October 10, 2014).

18

S.S., Docket No. 10-0621 (issued November 23, 2010).

19

See Amelia S. Jefferson, 57 ECAB 183 (2005).

20

See Sandra D. Pruitt, 57 ECAB 126 (2005).

21

See Fereidoon Kharabi, supra note 6. (The Board will not require OWCP to pay compensation for disability in
the absence of any medical evidence directly addressing the particular period of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and entitlement to
compensation).

7

CONCLUSION
The Board finds that appellant failed to establish disability commencing September 9,
2014, due to his accepted July 24, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

